DETAILED ACTION
This is the first office action regarding application 16/967,282 filed August 4, 2020. This is a Non-Final Office Action on the merits, Claims 1-13 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicants claim for foreign priority based on an application filed in Japan on March 23, 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on April 21, 2022 and August 4, 2020 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item 30 in figures 2-5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both “preceding vehicle” and “evaluation function setting part”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, claim 1 is an apparatus claim comprising a path generation device. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
Claim 1 recites the abstract concept of a generic computer device for generating paths. This abstract idea is described in claim 1, “generating a plurality of paths … setting, for each of the plurality of paths generated, reliability of the path itself … setting a weight for each of the plurality of paths” are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “generating a plurality of paths … setting, for each of the plurality of paths generated, reliability of the path itself … setting a weight for each of the plurality of paths”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claimed processor and storage). That is, other than reciting “one or more first processors configured to” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more first processors configured to” language, “generating a plurality of paths … setting, for each of the plurality of paths generated, reliability of the path itself … setting a weight for each of the plurality of paths” in the context of this claim encompasses the user mentally generating a plurality of possible paths for a vehicle and for each path determining a reliability and a weight. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a processor and a storage. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “one or more first processors configured to” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1 is not patent eligible. 

Regarding dependent claims 2-13
Under Step 1:
Claims 2-13 are to an apparatus comprising a processor and a memory and the functions of “a lane for the path is estimated” (Claim 4), “generating a single target path” (Claim 5), “setting predicted upper and lower limit values of a vehicle state quantity … setting the vehicle state quantity at a present moment as an initial value … optimizing the evaluation function” (Claim 7), “calculating a target steering amount” (Claim 8), “generating a single target path … calculating using the single target path … a target steering amount” (Claim 10), “setting an evaluation function … setting predicted upper and lower limit values of a vehicle state quantity … setting the vehicle state quantity at a present moment as an initial value … optimizing the evaluation function … calculating a target steering amount” (Claim 11), and “calculating a target steering amount ” (Claim 12) (thus the claims are to an apparatus, Step 1: yes).
Under Step 2A – Prong 1:
Claims 2-13 depend on claim 14 and recite the limitations of “a lane for the path is estimated” (Claim 4), “generating a single target path” (Claim 5), “setting predicted upper and lower limit values of a vehicle state quantity … setting the vehicle state quantity at a present moment as an initial value … optimizing the evaluation function” (Claim 7), “calculating a target steering amount” (Claim 8), “generating a single target path … calculating using the single target path … a target steering amount” (Claim 10), “setting an evaluation function … setting predicted upper and lower limit values of a vehicle state quantity … setting the vehicle state quantity at a present moment as an initial value … optimizing the evaluation function … calculating a target steering amount” (Claim 11), and “calculating a target steering amount ” (Claim 12), These claims recite an abstract idea which is directed to mental process. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application.
Under Step 2B:
Step 2B, the claims 2-13 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 2-13 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-13 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (WO-2017130397).

Regarding claim 1, Fujita teaches a path generation device comprising (Abstract, "A determination unit (12) calculates, from the image data row (23), a movement trajectory")
one or more first processors configured to execute a first program (Page 3, "As the determination unit 12, for example, a processor such as a CPU (Central Processing Unit)")
and one or more first memories configured to store the first program which when the first program is executed by the one or more first processors, causes the one or more first processors to perform first processes comprising (Page 3, "The processor executes a program stored in a memory such as a RAM (Random Access Memory).")
generating a plurality of paths along which a vehicle should travel (Page 9, "The position estimation apparatus 100 calculates the movement trajectories 61 to 64 as described above.") (Figure 9 also shows a plurality of paths)
in accordance with each piece of environment measurement data about a travel environment of the vehicle detected by a plurality of detectors (Page 9, "The position estimation device 100 calculates the movement locus 61 and the point group 65 using the image data output") (Page 3, "The position estimation device 10 according to the first embodiment estimates the position of the moving object 20 from images of a plurality of imaging devices mounted on the moving object 20.")
setting, for each of the plurality of paths generated, reliability of the path in itself the reliability corresponding to a degree to which a variation in the path falls within a predetermined range (Page 10, "For example, the position estimation apparatus 100 calculates an average movement trajectory obtained by averaging the movement trajectories 71 to 74, and calculates a degree of deviation (“distance” between the movement trajectories) between the average movement trajectory and each of the movement trajectories 71 to 74. To do. The position estimation apparatus 100 determines that a movement locus whose degree of deviation from the average movement locus is equal to or greater than a threshold is an abnormal movement locus. In addition, for example, the position estimation apparatus 100 calculates a divergence degree for each pair of two movement trajectories, and determines a movement trajectory whose deviation degree is equal to or greater than a threshold value among all other movement trajectories as an abnormal movement trajectory. In FIG. 9, the movement locus 72 is determined to be an abnormal movement locus.")
and setting a weight for each of the plurality of paths on the basis of the reliability of the path in itself (Page 10, "However, the position estimation apparatus 100 may assign weights to the movement trajectories 71, 73, and 74 ").

Regarding claim 2, Fujita teaches the system as discussed above in claim 1, Fujita further teaches wherein the process of generating the path is the process of generating a plurality of paths sequentially over time (Page 17, "The determination unit calculates three or more movement trajectories including the first movement trajectory and the second movement trajectory from the sequence of the three or more image data", here the system is generating trajectories sequentially in the order of first, and second)
and the process of setting the reliability is the process of setting the reliability of each path in itself to be lower in a case where a variation in the path from a corresponding path generated before the path is greater than a first threshold than in a case where the variation is smaller than the first threshold value (Page 10, "For example, the position estimation apparatus 100 calculates an average movement trajectory obtained by averaging the movement trajectories 71 to 74, and calculates a degree of deviation (“distance” between the movement trajectories) between the average movement trajectory and each of the movement trajectories 71 to 74. To do. The position estimation apparatus 100 determines that a movement locus whose degree of deviation from the average movement locus is equal to or greater than a threshold is an abnormal movement locus. In addition, for example, the position estimation apparatus 100 calculates a divergence degree for each pair of two movement trajectories, and determines a movement trajectory whose deviation degree is equal to or greater than a threshold value among all other movement trajectories as an abnormal movement trajectory. In FIG. 9, the movement locus 72 is determined to be an abnormal movement locus.", here the system is determining the reliability/abnormality of each path by determining if the variation between generated paths is within a threshold). 

Regarding claim 3, Fujita teaches the system as discussed above in claim 1, Fujita further teaches wherein the set weight is smaller in a case where the reliability of the path in itself is lower than a second threshold value than in a case where the reliability of the path in itself is higher than the second threshold value (Page 10, "For example, the position estimation apparatus 100 calculates an average movement trajectory obtained by averaging the movement trajectories 71 to 74, and calculates a degree of deviation (“distance” between the movement trajectories) between the average movement trajectory and each of the movement trajectories 71 to 74. To do. The position estimation apparatus 100 determines that a movement locus whose degree of deviation from the average movement locus is equal to or greater than a threshold is an abnormal movement locus. In addition, for example, the position estimation apparatus 100 calculates a divergence degree for each pair of two movement trajectories, and determines a movement trajectory whose deviation degree is equal to or greater than a threshold value among all other movement trajectories as an abnormal movement trajectory. In FIG. 9, the movement locus 72 is determined to be an abnormal movement locus."). 

Regarding claim 4, Fujita teaches the system as discussed above in claim 1, Fujita further teaches wherein a lane for the path is estimated based on the environment measurement data (Page 10, "The position estimation apparatus 100 selects point groups 65, 67, and 68 excluding the point group 66 corresponding to the abnormal movement locus from the point groups 65 to 68 calculated by the SLAM process. The position estimation apparatus 100 matches the point groups 65, 67, and 68 with the map.") (Figure 8 also shows the system determining lane lines 65-68 from the point cloud)
and the set weight is smaller in a case where the path deviates from the lane than in a case where the path does not deviate from the lane (Page 4, "However, the determination unit 12 may assign a weight to each movement locus in accordance with the shape of each movement locus, and obtain a weighted average of a plurality of movement loci. In that case, a small weight may be given to an unnatural movement locus such as a meandering movement locus.", here the system is assigning weights to each of the plurality of paths and the weight is smaller in a case where the path meanders such as deviating from a lane).

Regarding claim 5, Fujita teaches the system as discussed above in claim 1, Fujita further teaches wherein the first process further comprises generating a single target path, using the plurality of paths whose weights have been set (Figure 9 shows the system generating a plurality of paths and then generating a single target path 70 after the weights of each of the plurality of paths has been set). 

Regarding claim 6, Fujita teaches the system as discussed above in claim 1, Fujita further teaches wherein the process of generating the target path is the process of generating the single target path by weighted averaging using the plurality of paths whose weights have been set (Page 10, "For example, the position estimation apparatus 100 sets the average of the movement trajectories 71, 73, and 74 as the combined movement trajectory. However, the position estimation apparatus 100 may assign weights to the movement trajectories 71, 73, and 74 and use a weighted average of the movement trajectories 71, 73, and 74 as a combined movement trajectory."). 

Regarding claim 8, Fujita teaches the system as discussed above in claim 1, Fujita further teaches a vehicle control device (Page 5, "The vehicle 30 includes an odometer 35, a GPS measurement unit 36, an automatic parking device 37")
the vehicle control device including one or more second processors configured to execute a second program (Page 6, "Similar to the processor 101, the processor 201 is a controller including an arithmetic circuit that executes program instructions.")
and one or more second memories configured to store the second program which when the second program is executed by the one or more second processors, causes the one or more second processors to perform second processes (Page 6, "The processor 201 loads at least a part of the program and data stored in the flash memory 203 into the RAM 202 and executes the program.")
including calculating a target steering amount by which the vehicle is to travel along the target path using the single target path generated by the path generation device and travel state data about a travel state of the vehicle (Page 5, "the automatic parking device 37 uses the estimation result of the current position provided by the position estimation device 100 described later in order to determine an appropriate moving direction and moving amount. The current position estimated by the position estimation device 100 is more accurate than the current position calculated by the GPS measurement unit 36..", here the system is determining an appropriate moving direction and amount which is analogous to a steering amount). 

Regarding claim 9, Fujita teaches the system as discussed above in claim 1, Fujita further teaches wherein the process of calculating the target steering amount is the process of calculating the target steering amount using a vehicle state quantity of the vehicle in the single target path (Page 5, "the automatic parking device 37 uses the estimation result of the current position provided by the position estimation device 100 described later in order to determine an appropriate moving direction and moving amount. The current position estimated by the position estimation device 100 is more accurate than the current position calculated by the GPS measurement unit 36..")
the vehicle state quantity being estimated based on a curvature of the target path, an amount of lateral deviation, an amount of angular deviation, and the travel state data at a forward look ahead point that is set forward of the vehicle (Page 5, "The position estimation device 100 outputs the estimated current position to the automatic parking device 37. Thus, automatic parking of the vehicle 30 is executed based on the estimated current position. Further, the position estimation device 100 outputs the estimated movement trajectory and the current position to the navigation device 200.", here the navigation device is using the current position/vehicle state and the estimated movement trajectory which is interpreted as a forward look ahead point) (Page 4, "The determination unit 12 determines the position 15 of the moving object 20 (for example, the current position of the moving object 20) using a plurality of movement loci including the movement loci 13 and 14. ...  in accordance with the shape of each movement locus", the current position is determined in accordance with the shape of each movement locus, the shape includes a curvature and an amount of lateral and angular deviation). 

Regarding claim 10, Fujita teaches the system as discussed above in claim 1, Fujita further teaches a vehicle control device (Page 5, "The vehicle 30 includes an odometer 35, a GPS measurement unit 36, an automatic parking device 37")
the vehicle control device including one or more second processors configured to execute a second program (Page 6, "Similar to the processor 101, the processor 201 is a controller including an arithmetic circuit that executes program instructions.")
and one or more second memories configured to store the second program which when the second program is executed by the one or more second processors, causes the one or more second processors to perform second processes (Page 6, "The processor 201 loads at least a part of the program and data stored in the flash memory 203 into the RAM 202 and executes the program.")
generating a single target path using the plurality of paths whose weights have been set (Figure 9 shows the system generating a plurality of paths and then generating a single target path 70 after the weights of each of the plurality of paths has been set)
and calculating using the single target path and travel state data about a travel state of the vehicle, a target steering amount by which the vehicle is to travel along the target path (Page 5, "the automatic parking device 37 uses the estimation result of the current position provided by the position estimation device 100 described later in order to determine an appropriate moving direction and moving amount. The current position estimated by the position estimation device 100 is more accurate than the current position calculated by the GPS measurement unit 36.."). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (WO-2017130397) in view of Nakai (JP-5387106). 

Regarding claim 7, Fujita teaches the system as discussed above in claim 1, however Fujita does not explicitly teach wherein the first process further comprises setting an evaluation function using the plurality of paths whose weights have been set, setting predicted upper and lower limit values of a vehicle state quantity of the vehicle as constraints, setting the vehicle state quantity at a present moment as an initial value for optimization, and optimizing the evaluation function using the constraints and the initial value as conditions for optimization.
Nakai teaches a vehicle travel control device and an optimal path generation method including wherein the first process further comprises setting an evaluation function using the plurality of paths whose weights have been set (Paragraph [0042], "The purpose evaluation function setting unit 102a is a purpose evaluation function setting means for setting an evaluation function relating to an optimum purpose (that is, the original purpose) in vehicle travel control.", here the system is setting an evaluation function which could be used with the weighted paths as described in Fujita)
setting predicted upper and lower limit values of a vehicle state quantity of the vehicle as constraints (Paragraph [0043], "The control condition function setting unit 102b sets a function that represents a vehicle control condition based on road segment information (for example, speed limit, road width, etc.) input via the input device 200. Means. Here, the control condition may be a speed control condition related to the speed of the vehicle or a movement control condition related to movement of the vehicle in the front-rear direction (vertical direction) and / or the left-right direction (horizontal direction). The speed control condition may be a speed limit of the vehicle. The movement control condition may be a movement of the vehicle in the left-right direction within the road width. In addition, the function representing the vehicle control condition may be a value of 1 or less when the control condition is satisfied. Further, the function representing the vehicle control condition may be a value larger than 1.", here the system is setting limit values for various control conditions/vehicle state quantities such as speed limits, deviation to the left or right on a road or the front and rear deviation)
setting the vehicle state quantity at a present moment as an initial value for optimization (Paragraph [0045], "The initial solution is obtained based on the vehicle motion equation, constraint condition, initial end condition, terminal condition, control formula, etc. acquired from the road information file 106a, and the final evaluation function is optimized by the conjugate gradient method, etc.", here an initial solution to be optimized is obtained based on initial conditions for the vehicle) (Paragraph [0057], “Then, the control condition function setting unit 102b sets the function f2 representing the control condition of the vehicle in step SB-2 based on the speed limit information taken in by the control unit 102 (step SB-3). The following is an example of the function f2 representing the control condition of the vehicle.
f 2 = 10 × (V / VLMT) ^ 60 (Here, V is a state variable of velocity and VLMT is a speed limit”, here the system is using the current state of the velocity of the vehicle V in the control condition setting function to be used for optimization)
and optimizing the evaluation function using the constraints and the initial value as conditions for optimization (Paragraph [0045], "The initial solution is obtained based on the vehicle motion equation, constraint condition, initial end condition, terminal condition, control formula, etc. acquired from the road information file 106a, and the final evaluation function is optimized by the conjugate gradient method, etc.", here the initial solution is optimized using a final evaluation function). 
Fujita and Nakai are analogous art as they are both related to systems for generating paths for vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include setting an evaluation function using the plurality of paths whose weights have been set, setting predicted upper and lower limit values of a vehicle state quantity of the vehicle as constraints, setting the vehicle state quantity at a present moment as an initial value for optimization, and optimizing the evaluation function using the constraints and the initial value as conditions for optimization of Nakai in the system for path generation using a plurality reliabilities and weights of Fujita in order to optimize the path of the vehicle with regards to a plurality of metrics (Nakai, Paragraph [0042], “Here, the optimal purpose may be, for example, traveling with the shortest transit time, traveling with the least vibration of the vehicle, traveling with the best fuel consumption, or the like.”). 

Regarding claim 11, Fujita teaches the system as discussed above in claim 1, Fujita further teaches a vehicle control device (Page 5, "The vehicle 30 includes an odometer 35, a GPS measurement unit 36, an automatic parking device 37")
the vehicle control device including one or more second processors configured to execute a second program (Page 6, "Similar to the processor 101, the processor 201 is a controller including an arithmetic circuit that executes program instructions.")
and one or more second memories configured to store the second program which when the second program is executed by the one or more second processors, causes the one or more second processors to perform second processes (Page 6, "The processor 201 loads at least a part of the program and data stored in the flash memory 203 into the RAM 202 and executes the program.")
and calculating a target steering amount by which the vehicle is to travel along a target path (Page 5, "the automatic parking device 37 uses the estimation result of the current position provided by the position estimation device 100 described later in order to determine an appropriate moving direction and moving amount. The current position estimated by the position estimation device 100 is more accurate than the current position calculated by the GPS measurement unit 36..", here the system is determining an appropriate moving direction and amount which is analogous to a steering amount).
However Fujita does not explicitly teach wherein the first process further comprises setting an evaluation function using the plurality of paths whose weights have been set, setting predicted upper and lower limit values of a vehicle state quantity of the vehicle as constraints, setting the vehicle state quantity at a present moment as an initial value for optimization, and optimizing the evaluation function using the constraints and the initial value as conditions for optimization.
Nakai teaches a vehicle travel control device and an optimal path generation method including wherein the first process further comprises setting an evaluation function using the plurality of paths whose weights have been set (Paragraph [0042], "The purpose evaluation function setting unit 102a is a purpose evaluation function setting means for setting an evaluation function relating to an optimum purpose (that is, the original purpose) in vehicle travel control.", here the system is setting an evaluation function which could be used with the weighted paths as described in Fujita)
setting predicted upper and lower limit values of a vehicle state quantity of the vehicle as constraints (Paragraph [0043], "The control condition function setting unit 102b sets a function that represents a vehicle control condition based on road segment information (for example, speed limit, road width, etc.) input via the input device 200. Means. Here, the control condition may be a speed control condition related to the speed of the vehicle or a movement control condition related to movement of the vehicle in the front-rear direction (vertical direction) and / or the left-right direction (horizontal direction). The speed control condition may be a speed limit of the vehicle. The movement control condition may be a movement of the vehicle in the left-right direction within the road width. In addition, the function representing the vehicle control condition may be a value of 1 or less when the control condition is satisfied. Further, the function representing the vehicle control condition may be a value larger than 1.", here the system is setting limit values for various control conditions/vehicle state quantities such as speed limits, deviation to the left or right on a road or the front and rear deviation)
setting the vehicle state quantity at a present moment as an initial value for optimization (Paragraph [0045], "The initial solution is obtained based on the vehicle motion equation, constraint condition, initial end condition, terminal condition, control formula, etc. acquired from the road information file 106a, and the final evaluation function is optimized by the conjugate gradient method, etc.", here an initial solution to be optimized is obtained based on initial conditions for the vehicle) (Paragraph [0057], “Then, the control condition function setting unit 102b sets the function f2 representing the control condition of the vehicle in step SB-2 based on the speed limit information taken in by the control unit 102 (step SB-3). The following is an example of the function f2 representing the control condition of the vehicle.
f 2 = 10 × (V / VLMT) ^ 60 (Here, V is a state variable of velocity and VLMT is a speed limit”, here the system is using the current state of the velocity of the vehicle V in the control condition setting function to be used for optimization)
and optimizing the evaluation function using the constraints and the initial value as conditions for optimization (Paragraph [0045], "The initial solution is obtained based on the vehicle motion equation, constraint condition, initial end condition, terminal condition, control formula, etc. acquired from the road information file 106a, and the final evaluation function is optimized by the conjugate gradient method, etc.", here the initial solution is optimized using a final evaluation function). 
Fujita and Nakai are analogous art as they are both related to systems for generating paths for vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include setting an evaluation function using the plurality of paths whose weights have been set, setting predicted upper and lower limit values of a vehicle state quantity of the vehicle as constraints, setting the vehicle state quantity at a present moment as an initial value for optimization, and optimizing the evaluation function using the constraints and the initial value as conditions for optimization of Nakai in the system for path generation using a plurality reliabilities and weights of Fujita in order to optimize the path of the vehicle with regards to a plurality of metrics (Nakai, Paragraph [0042], “Here, the optimal purpose may be, for example, traveling with the shortest transit time, traveling with the least vibration of the vehicle, traveling with the best fuel consumption, or the like.”). 

Regarding claim 12, Fujita teaches the system as discussed above in claim 1, Fujita further teaches a vehicle control device (Page 5, "The vehicle 30 includes an odometer 35, a GPS measurement unit 36, an automatic parking device 37")
the vehicle control device including one or more second processors configured to execute a second program (Page 6, "Similar to the processor 101, the processor 201 is a controller including an arithmetic circuit that executes program instructions.")
and one or more second memories configured to store the second program which when the second program is executed by the one or more second processors, causes the one or more second processors to perform second processes (Page 6, "The processor 201 loads at least a part of the program and data stored in the flash memory 203 into the RAM 202 and executes the program.")
and calculating a target steering amount by which the vehicle is to travel along a target path (Page 5, "the automatic parking device 37 uses the estimation result of the current position provided by the position estimation device 100 described later in order to determine an appropriate moving direction and moving amount. The current position estimated by the position estimation device 100 is more accurate than the current position calculated by the GPS measurement unit 36..", here the system is determining an appropriate moving direction and amount which is analogous to a steering amount).
	However Fujita does not explicitly teach determining the steering amount using an optimized evaluation function and travel state data about a travel state of the vehicle. 
	Nakai teaches using the optimized evaluation function and travel state data about a travel state of the vehicle (Paragraph [0045], "The initial solution is obtained based on the vehicle motion equation, constraint condition, initial end condition, terminal condition, control formula, etc. acquired from the road information file 106a, and the final evaluation function is optimized by the conjugate gradient method, etc.", here the system is determining a path solution using initial vehicle conditions/travel state data and optimizing the initial solution into a final evaluation function).
Fujita and Nakai are analogous art as they are both related to systems for generating paths for vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining the steering amount using an optimized evaluation function and travel state data about a travel state of the vehicle of Nakai in the system for path generation using a plurality reliabilities and weights of Fujita in order to optimize the path of the vehicle with regards to a plurality of metrics (Nakai, Paragraph [0042], “Here, the optimal purpose may be, for example, traveling with the shortest transit time, traveling with the least vibration of the vehicle, traveling with the best fuel consumption, or the like.”). 

Regarding claim 13, the combination of Fujita and Nakai teach the system as discussed above in claim 12, Nakai further teaches wherein the process of calculating the target steering amount is the process of calculating the target steering amount, using the optimized evaluation function and a vehicle state quantity of the vehicle, the vehicle state quantity being estimated based on the travel state data (Paragraph [0045], "The initial solution is obtained based on the vehicle motion equation, constraint condition, initial end condition, terminal condition, control formula, etc. acquired from the road information file 106a, and the final evaluation function is optimized by the conjugate gradient method, etc.", here the system is determining a path solution using initial vehicle conditions/travel state data and optimizing the initial solution into a final evaluation function). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicants disclosure. Kindo (US 10877482) teaches a trajectory setting device that sets a trajectory of a host vehicle includes a first path generation unit, a second path generation unit, a third path generation unit, a reliability calculation unit configured to calculate reliability of the second path and reliability of the third path, and a trajectory setting unit configured to set the trajectory for traveling from the first path, the second path, and the third path based on the reliability of the second path and the reliability of the third path. Lynch (US 9880555) teaches a method and apparatus for poviding a steering reliability map based on driven curvatures and geometry curvature. Zhang (US 20130141520) teaches a lane tracking system for a motor vehicle includes a camera and a lane tracking processor including detecting one or more lane boundaries, each lane boundary including a plurality of lane boundary points; convert the plurality of lane boundary points into a Cartesian vehicle coordinate system; and fit a reliability-weighted model lane line to the plurality of points. Citelli (US 20080270018) teaches a method for course prediction in driver assistance systems for motor vehicles, a dynamic course hypothesis is created on the basis of vehicle-dynamics data of the vehicle, calculating, on the basis of features of the information source, a weighting factor that describes the reliability of the infrastructure course hypothesis; and fusing the infrastructure course hypothesis with the dynamic course hypothesis, with weighting in accordance with the calculated weighting factor, to produce a definitive course hypothesis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662         


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662